IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,696-02


                        EX PARTE TERESA LYNNE DAVIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 0924909A IN THE 371st DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of solicitation of

capital murder and sentenced to thirty years’ imprisonment. The Second Court of Appeals affirmed

her conviction. Davis v. State, No. 02-05-00106-CR (Tex. App.–Fort Worth, delivered February 23,

2006, no pet.).

        Applicant contends that her appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that her conviction had been affirmed and failed to advise her of

her right to petition pro se for discretionary review.
                                                                                                        2

         Appellate counsel filed an affidavit with the trial court. However, the trial court does not

accept counsel’s assertions as credible and has entered findings of fact and conclusions of law that

appellate counsel failed to timely notify Applicant that her conviction had been affirmed and failed

to advise her of her right to petition for discretionary review pro se. The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-05-00106-

CR that affirmed her conviction in Cause No. 0924909A from the 371st District Court of Tarrant

County. Applicant shall file her petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

         Applicant’s other claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.

1997).



Delivered: May 8, 2013
Do not publish